 

 

Case 1:18-cr-00693-RMB Document 139 Filed 11/08/19 UPabe ADT Y
DOCUMENT

ELECTRONICALLY FILED

Ulin GINA! trial tavvers | washington, dc DOC #:

 

 

 

 

1300 | Street NW, Suitegoo, Washington, District of Columbia 20005-3314 | TEL (202)538- ope Gopusiee, | 4s

 

 

q

 

 

 

WRITER'S DIRECT DIAL No.

ae outs (otto e ef uleli9 ~ (202) $38-8120

WRITER'S EMAIL [ADDRESS

: weit ; fuel.
November 8, 2019 is caus s Lect ow. Cry seein: uel.com

VIA ECF AND HAND DELIVERY f—- jp—f
Covatai ruling of cf eft
J

 

 

 

 

Hon. Richard J. Berman
United States District Judge
Southern District of New York

500 Pearl Street SO ORDERED:
New York, NY 10007 Date: i 2 (7 K cebaweed A Beeman
Re: United States vy. Owens, et al., 18 Cr. 693 BM B y™ Berman, U.S.D.5.

Dear Judge Berman:

 

 

 

We write on behalf of Defendant Harald Joachim von der Goltz respectfully to request
clarification of the Court’s scheduling order, Dkt. No, 138, At the conference on Wednesday,
November 6, we noted the Court’s individual practice requiring the government to produce all
material subject to Giglio v. United States, 405 U.S. 150 (1972), 30 days prior to trial, and we
requested that, given the intervening holidays, the Court require the government to make
disclosures pursuant to both Giglio and 18 U.S.C. § 3500 earlier than 30 days prior to trial. The
Court’s scheduling order requires production of § 3500 material from unindicted co-conspirators
six weeks prior to trial. Dkt. No. 138, at 2 (issue #5). We respectfully request that the Court
similarly order production of all Giglio and § 3500 material in its possession on that same date,
that is, six weeks prior to trial.

The government has not agreed to produce all Giglio material earlier than the Court’s
standing 30-day deadline and has not agreed to a deadline for production of § 3500 material.

Respectfully submitted,

/s/ William Burck
William Burck

ce: All counsel of record (by ECF)

quian emanuel argquiart & sullivan, ip

LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICGN VALLEY [ CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON

LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAL| PERTH | STUTTGART

 

 

 
